Citation Nr: 0314453	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  99-21 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for fibromyalgia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from December 
1980 to December 1987.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  

In July 2001, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  There is no competent evidence of record that the 
veteran's current fibromyalgia is related to his service, or 
any incident therein, or to any service-connected disability.  


CONCLUSION OF LAW

Fibromyalgia was not incurred in or aggravated by military 
service and is not proximately due to or the result of the 
veteran's service-connected disabilities.  38 U.S.C.A. §§ 
1110, 1131, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.310 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West 2002); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, the Board 
notes that the veteran has been informed via letters, a 
statement of the case and subsequent supplemental statements 
of the case of the evidence necessary to substantiate his 
claim.  The RO has secured medical records and the veteran 
has been examined in conjunction with the claim.  In 
addition, this regard, in January 2003, the RO contacted the 
veteran and notified him of the evidence needed to establish 
entitlement to the benefit sought, and what the RO would 
obtain, as well as what evidence was needed from the veteran 
and what he could do to help with his claim.  No further 
assistance in this regard appears to be warranted.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board concludes that the duties to assist and to notify 
the veteran have been fulfilled, and there is no indication 
that there are additional documents that have not been 
obtained and would be pertinent to the present claim.  The 
appellant and his accredited representative have been 
accorded the opportunity to present evidence and argument in 
support of the claim.   

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West 2002).  No 
further development is required in order to comply with VA's 
duty to assist.

Laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2002).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time. 38 C.F.R. § 3.303(b) 
(2002).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  

Secondary service connection may be established for 
disability, which is proximately due to, or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a) (2002).  
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also service connectable under 38 C.F.R. § 
3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995).

The Evidence

The veteran's service medical records show no complaint, 
diagnosis or treatment or fibromyalgia.  Service medical 
records reflect that in July 1983 and September 1985, the 
veteran sustained separation of his left acromioclavicular 
joint and an injury to his back, respectively.  While a 
diagnosis of fibromyalgia was not noted during service, 
diagnoses such as musculoskeletal pain, resolving thoracic 
muscle strain, chronic low back strain and lumbar strain were 
entered.  A September 1987 examination for separation 
reflects that all systems at issue were found to have been 
normal.  A Report of Medical History, dated in September 
1987, reflects that the veteran denied having any painful or 
swollen joints. The file shows in VA outpatient treatment 
records that fibromyalgia was first suggested in June 1996, 
when the veteran complained of pain in the ankles and pain in 
the low to upper back, with muscle spasm and headaches.  He 
also reported having shooting pain in the thighs and 
buttocks.  He stated that he had no recent trauma but had a 
history of wrenching his back in 1991 and was unable to 
return to work for four years.  The examiner diagnosed back 
strain, questionable fibromyalgia.  In November 1996, 
fibromyalgia was diagnosed.  The veteran has had continuing 
treatment for complaints of pain with diagnoses of 
fibromyalgia.  

The veteran was examined by VA in December 2002.  The 
examiner noted that the claims file and past records were 
reviewed.  The veteran complained of constant pain everywhere 
and poor sleep.  Examination showed him to have tenderness of 
the following fibromyalgia tender points: left occipital 
insertion; bilateral mid trapezius; bilateral supraspinatus; 
and left second costochondral junction.  The veteran's 
medical history was noted.  The examiner indicated that the 
etiology o fibromyalgia in general as well as in the 
veteran's case was unknown.  It was stated that there was no 
medical evidence that trauma causes fibromyalgia.  It was 
pointed out that in the veteran's case, the long duration of 
time between the trauma in the 1980's and the diagnosis of 
fibromyalgia made such an association unlikely.  It was also 
noted that the diagnosis of fibromyalgia was clinical as 
there were no tests to establish the disorder.  The examiner 
reported that none of the veteran's reported in service 
injuries could be considered to be related to his 
fibromyalgia since they involved focal areas not consistent 
with fibromyalgia tender points.  It was concluded that 
therefore there was no evidence that the veteran's 
fibromyalgia is related to any incident during service.  It 
was also opined that the veteran's left shoulder disorder did 
not worsen his fibromyalgia since the veteran's injury was of 
the left acromioclavicular joint, which is anatomically 
distinct from the left mid-trapezius tender point of 
fibromyalgia.  It was pointed out that left shoulder 
elevation provided by the left trapezius would not be 
expected to cause significant strain on the left AC joint.  

The examiner reported that the veteran's service-connected 
thoracolumbar strain would not be expected to aggravate his 
fibromyalgia since there were no fibromyalgia tender points 
in the lumbar area.  It was stated that the closest tender 
points were in the upper outer gluteal areas, which the 
veteran did not indicate as part of the painful low back 
area, and which were not tender on direct palpitation.  The 
examiner noted that although low back strain could cause 
chronic pain, such pain is distinct by history and physical 
examination from the pain caused by fibromyalgia.  

Discussion

The veteran contends that his current fibromyalgia is related 
to the trauma that he sustained to his back, neck and left 
shoulder during service.  He has also argued that his service 
connected disabilities to his back, arms, shoulders and legs 
have developed into fibromyalgia.  

After reviewing all the evidence of record, the Board finds 
that the preponderance of the medical evidence of record is 
against the veteran's claim of entitlement to service 
connection for fibromyalgia.  Although the evidence shows 
that he currently has this disability, there is no evidence 
that it is the result of his service, or any incident 
therein.  In this respect, the veteran's service medical 
records show no finding of fibromyalgia, and subsequent VA 
treatment records show no finding of fibromyalgia until 
several years after service in 1996.  Most significantly, a 
VA examiner has stated that there is no relationship between 
the veteran's current diagnosis of fibromyalgia and service.  
This opinion was rendered after the veteran's records were 
reviewed and an examination was conducted.  Reasons and bases 
for the finding were given.  There is nothing in the record 
to contradict this opinion, and it is afforded significant 
weight in this instance.  

Nor has the veteran submitted competent medical evidence that 
his current fibromyalgia is the result of any service-
connected disability.  A VA examiner has expressly stated 
that the veteran's service-connected disabilities are not 
related to his fibromyalgia.  Although the veteran believes 
he currently has fibromyalgia as a result of service or his 
service-connected disabilities, he is not competent to 
provide evidence that requires medical knowledge.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  He has not submitted any evidence, 
other than his lay testimony,


 that would suggest that his service-connected disabilities caused or 
aggravated his current fibromyalgia.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claims for service 
connection for fibromyalgia.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 
38 C.F.R. § 3.102, 3.303, 3.310.  Accordingly, the claim for service 
connection for fibromyalgia must be denied.  




ORDER

Service connection for fibromyalgia is denied.  



	                        ____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells you what steps 
you can take if you disagree with our decision.  We are in the process of 
updating the form to reflect changes in the law effective on December 27, 
2001.  See the Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, please note these 
important corrections to the advice in the form:

?	These changes apply to the section entitled "Appeal to the United 
States Court of Appeals for Veterans Claims."  (1) A "Notice of 
Disagreement filed on or after November 18, 1988" is no longer 
required to appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General Counsel.
?	In the section entitled "Representation before VA," filing a 
"Notice of Disagreement with respect to the claim on or after 
November 18, 1988" is no longer a condition for an attorney-at-law or 
a VA accredited agent to charge you a fee for representing you.



 

